Citation Nr: 0125659	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-02 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disability of 
the feet and if so whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
disability and if so whether the reopened claim should be 
granted.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1966 and from November 1990 to July 1991.  He also had 
service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
of February 1970, which continued a prior denial of service 
connection for pulmonary disability and skin disability of 
the feet, includes evidence which is not cumulative or 
duplicative of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.

2.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims for service 
connection for PTSD and skin disability of the feet have been 
obtained.

3.  The veteran has a chronic skin disability of the feet 
which has been diagnosed as tinea pedis.

4.  Chronic tinea pedis was not present during active duty 
and is not etiologically related to active duty. 

5.  The veteran has been diagnosed with PTSD but neither the 
veteran's participation in combat nor any stressor upon which 
a diagnosis of PTSD has been based has been corroborated.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claims for service connection for skin disability 
of the feet and pulmonary disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Skin disability of the feet was not incurred in or 
aggravated by active duty, nor may it be presumed to be the 
result of an undiagnosed illness incurred during the 
veteran's Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issues decided herein, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues decided herein are liberalizing and are therefore 
applicable to these issues.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been adequately 
informed of the requirements for the benefits sought on 
appeal and of the evidence needed to substantiate his claims.  
The RO has obtained appropriate VA examinations and all 
pertinent evidence identified by the veteran.  The veteran 
has not identified and the Board is not aware of any 
additional evidence which could be obtained to substantiate 
the veteran's claims.  In sum, there is no further 
development to be undertaken to comply with the notice and 
duty to assist provisions of the VCAA and the implementing 
regulations.  Therefore, there is no prejudice to the veteran 
as a result of the Board deciding these issues without first 
affording the RO an opportunity to consider the issues in 
light of the VCAA and the implementing regulations.   

New and Material Evidence

The RO addressed the veteran's claims for service connection 
for pulmonary disability and skin disability of the feet on a 
de novo basis, although the record reflects that service 
connection for these disabilities was denied in an unappealed 
rating decision of April 1969, and that the April 1969 
decision was continued in an unappealed rating decision of 
February 1970.  Although these denials became final as a 
result of the veteran's failure to appeal, the subsequently 
received evidence includes new and material evidence showing 
that the veteran had later active duty from November 1990 to 
July 1991, to include service in the Southwest Asia theater 
of operations during the Persian Gulf War.  Therefore, these 
claims have been reopened.  See 38 U.S.C.A. § 5108.  

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d). 

Skin Disability of the Feet

The veteran contends that he developed a chronic rash of his 
feet while serving in Vietnam during his first period of 
active duty.  Service medical records for both periods of 
active duty are negative for evidence of a skin disorder of 
the veteran's feet, and show that the skin of the veteran's 
feet was found to be normal on each occasion that it was 
examined.  The earliest medical evidence of a skin disorder 
of the veteran's feet is an August 1995 VA clinical record 
showing an assessment of tinea pedis.  Later medical evidence 
of tinea pedis, to include medical evidence showing that the 
veteran dated the onset of the tinea pedis to service, is 
also of record.  

The medical evidence establishes that the skin disability of 
the veteran's feet is due to tinea infection.  Although the 
veteran contends that the disability was acquired during his 
initial period of active duty, all pertinent examinations 
during service were negative for this disorder and there is 
no medical documentation of the disorder or other objective 
evidence of the disorder until several years after the 
veteran's second period of active duty and almost 30 years 
after the initial period of active duty.  Therefore, the 
Board must conclude that the preponderance of the evidence 
establishes that a chronic disorder of the skin of the 
veteran's feet was not present during active duty and is not 
etiologically related to active duty.  The Board further 
notes that the provisions authorizing presumptive service 
connection for undiagnosed illnesses in Persian Gulf veterans 
are not for application since the skin disability of the 
veteran's feet is due to a diagnosed disorder.  Moreover, 
tinea pedis is not a disease subject to presumptive service 
connection on the basis of Agent Orange exposure.  38 C.F.R. 
§ 3.309(e) (2001).

PTSD

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record reflects that the veteran has been diagnosed with 
PTSD primarily based upon alleged combat stressors during 
both periods of active duty.  However, the veteran did not 
receive any award indicative of his participation in combat 
and his military occupational specialties similarly are not 
indicative of the veteran's participation in combat.  
Although the medical evidence shows that the veteran has 
alleged extensive participation in combat, when requested to 
do so by the RO, the veteran failed to provide the detailed 
information required for the RO to undertake meaningful 
development to verify the alleged stressors.  Consequently, 
the Board is left with a record which includes neither 
corroboration of the veteran's participation in combat nor 
corroboration of a stressor upon which a diagnosis of PTSD is 
based.  In light of these circumstances, the claim must be 
denied.  If the veteran is able to obtain corroborating 
evidence of his alleged stressors or combat service or if he 
is able to provide verifiable details concerning his alleged 
stressors, he should submit such to the RO and request that 
his claim be reopened.  


ORDER

New and material evidence having been submitted, reopening of 
the claims for service connection for pulmonary disability 
and skin disability of the feet is granted.

Service connection for skin disability of the feet is denied.

Service connection for PTSD is denied.


REMAND

The VCAA and the regulations implementing it are also 
applicable to the veteran's claim for service connection for 
pulmonary disability.  The record reflects that the veteran 
has not been provided a VA examination to determine the 
nature and etiology of any currently present pulmonary 
disability.  Therefore, additional development is required to 
comply with the VCAA and the implementing regulations.  
Accordingly, the case REMANDED to the RO for the following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess records supportive of his 
claim for service connection for 
pulmonary disability.  When the requested 
information and any necessary 
authorization are received, the RO should 
request a copy of all indicated records.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
records.

3.  Then, the RO should provide the 
veteran with a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present pulmonary disability.  
All appropriate tests and studies should 
be conducted.  Any objective indications 
of the presence of pulmonary disability 
should be identified.  If objective 
indications of pulmonary disability are 
found but no diagnosis can be 
established, the examiner should so 
state.  If a pulmonary diagnosis is 
rendered, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The claims folder must 
be made available to and reviewed by the 
examiner.  The rationale for all opinions 
expressed must be explained.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development has been conducted 
and completed in full.  Then, the RO 
should undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
requirements of the VCAA and the 
implementing regulations.

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for pulmonary disability.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



